Response to Amendment
This action is responsive to the amendment filed on 01/07/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-6, 8-11, 13-20 are pending in the case.  Claims 1, 4, and 9 are independent claims. Claims 2, 7, 12 are canceled.

Priority
App 16344964, filed 04/25/2019 is a national stage entry of PCT/CN2017/118408, International Filing Date: 12/25/2017 claims foreign priority to 201611218463.0, filed 12/26/2016. Certified copy has been received on 04/25/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites two time periods, first a “setting a time period for information to be hidden in the dialog box according to an instruction of the user”, and “determining whether a specific piece of information is within a time period”. Then the claim recites “redisplaying the according to the time period of the hidden information set by the user if the specific piece of the information is within the time period”. One of ordinary skill in the art would be confused as to whether these two time periods are the same or they are different, and if different, which time period is being used to hide the information. For art rejection, Examiner has taken the interpretation that the two time periods are the same, and the redisplaying of the page without the specific piece of the information is within the time period. Independent claims 4 and 9 also have the same limitation hence rejected under similar rationale. Dependent claims are rejected due to dependency with the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. US 20170300183 A1, (hereinafter Barrus) in view of Scofield et al. US 20140302878 A1, (hereinafter Scofield) in view of Furuichi et al. US 20150324959 A1, (hereinafter Furuichi).

As to independent claim 1, Barrus teaches:
A method of interface filtering, the method comprising: 
receiving a selection instruction from a user, selecting a tab to be operated, and executing an operation to operate a browser of the tab (See [0024] – user selects a tab for a webpage by right clicking to open up a context menu [i.e., opening up the context menu is interpreted to be operating the page]); 
calling a menu display option list including all of the operation functions of the tab when the operation is a preset operation, wherein the menu display option list comprises a function option of information hiding (See [0024] a context menu is called [i.e., menu display option list], and its understood that context menus is preconfigured/preset by the operating system, and the context menus have plurality of options for user to select, and the paragraph further mentions that one of these options is a snooze option [i.e., function option of information hiding]);
popping up a dialog box for setting hidden information when the function option of information hiding setting is selected (See Fig. 4 with [0024] – “From that selection user interface, the user may choose to set a tab to dormant, or "snooze", for later.”, in other words from the opened context menu, the user chooses a snooze option. The paragraph further mentions “The user may snooze the tab until a trigger event occurs, such as a specific time, a physical location, another user is present, or a device with a better form factor is activated”, this refers to the dialogue box 450 opened in Fig. 4, thus the snooze box 450 is interpreted to be the popped up dialog box; the snooze box 450 have options for setting the snooze time [i.e., hidden information]);
setting a time period for information to be hidden in the dialogue box according to an instruction of the user(See [0024] set time period. See also Fig. 9 steps 904 and 906 with [0052] a time range [i.e., time period] is inputted by user and received by system, and the system stores it. See Fig. 4 which is the means to which user can input the time range 464, see [0045] for details.); 
determining whether a specific piece of information is within a time period (See [0036] – “The clock 290 may provide a time and date to the computing device 200. The clock 290 may be configured to provide a time to the electronic assistant module to determine whether a trigger time has occurred”, in other words system is able to determine that the current time [i.e., a time period] is outside of the user specified time range.);
redisplaying the browser according to the time period of the hidden information set by the user if the specific piece of the information is within the time period (See [0024] the tab is disappeared from the browser once user set the time, and the current time is outside of the range of the set time); and 
saving the time period set for the hidden information (See Fig. 12 step 1202 store a snooze profile containing condition and step 1206 for comparison). 
Barrus does not explicitly teach: wherein the time period is defined by a start time stamp and an end time stamp.
Scofield teaches: wherein the time period is defined by a start time stamp and an end time stamp (See Fig. 4B Specify Time range using gui 129b where the user specifies a start and end time [i.e., start and end time stamp], and see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage snoozing method taught by Barrus to include a time range that has start and end timestamps inputted by user as taught by Scofield. Motivation to do so would be for effective reminders for the user to continue an unfinished task. 
Barrus teaches hiding/filtering tab information from a browser for a period of time as cited above, but Barrus does not teach hiding/filtering specifically for a selected text, in other words Barrus as modified does not teach: selecting a text information to be operated, and executing an operation to operate a page of the text information;
Furuichi teaches: selecting a text information to be operated, and operating a page of the text information (First see Figs. 5A-B or alternatively Fig. 7, with [0057], the user has written three sentences 31, 32, 33 on the screen. Then see Figs. 6A-B or alternatively Figs. 8A-C, with [0058], the screen changes to show a divided display of words [i.e., popping up an interface for setting hidden information]. See Figs. 8A-C with [0061] user selects keywords in order to filter them out of the sentences of Fig. 7. See also Fig. 9 with [0062] filter is applied to the text. Thus user is selecting text information to be operated as a filter, and operatively applying the filter to the page of the text information.);
determining whether a specific piece of information is within a time period (See Fig. 2 step 203 with [0047] determine if content falls within a time period, perform filtering if it does. See also [0044] user preconfigures a filtering period to be, for example a duration of a sports match that the user plans to see);
redisplaying the page without the specific piece of information according to the time period of the hidden information set by the user if the specific piece of the information is within the time period (See Fig. 2 step 204 with Fig. 3 with Fig. 9, and see Fig. 9 with [0062] filter is applied to the text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab hiding method taught by Barrus to include a sentence hiding method taught by Furuichi; the modification would involve Barrus applying its menu driven interface techniques to text displayed within a tab of a webpage, and hiding/filtering/snoozing the text as taught by Furuichi. Motivation to do so would be for removing information that the user does not want to know about (See Furuichi [0009]).

As to dependent claim 3, Barrus as modified teaches all the limitations of claim 1 as cited above.
Barrus does not explicitly teach: wherein the saving the time period set for the hidden information comprises: saving the start time stamp and the end time stamp set for the hidden information. 
Scofield further teaches: wherein the saving the time period set for the hidden information comprises: saving the start time stamp and the end time stamp set for the hidden information (See Fig. 4B Specify Time range using gui 129b where the user specifies a start and end time [i.e., start and end time stamp] and see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage snoozing method taught by Barrous to include a time range that has start and end timestamps inputted by user as taught by Scofield. Motivation to do so would be for effective reminders for the user to continue an unfinished task. 

As to independent claim 4, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 5, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 6, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 8, it is rejected under similar rationale as claim 3 as cited above.

As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 8 as cited above.

claim 14, Barrus as modified teaches all the limitations of claim 1 as cited above.
Barrus further teaches: directly calling a saved time period of the hidden information (See [0026] – “The network services server 120 may have an online user account 122 for the user that maintains a roaming instance 124 of the electronic assistant module.”, which suggests logging in. See also Fig. 6 with [0048] – “An electronic assistant module of a computing device, such as a mobile communication device, may associate with an online user account for a network service (Block 602). The electronic assistant module may receive a generic constraint describing conditions for a trigger condition to be in effect for a tab snooze from the network service (Block 604).”, in other words the electronic assistant module of the user’s computing device is configured to log in to a user account on a network service and receive [i.e., directly call] the time period constraints for a snoozed tab); and 
displaying a page of text information according to the saved time period of the hidden information (See Fig. 12 step 1218 with [0055] present webpage). 

As to dependent claim 15, it is rejected under similar rationale as claim 14 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 14 as cited above.

As to dependent claim 17, Barrus as modified teaches all the limitations of claim 1 as cited above.
Barrus does not teach: wherein the text information comprises contents on a chat display interface of a chatting tool. 
 (See [0003] the invention is intended to be used for SNS site for conversations about a sporting event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab hiding method taught by Barrus to include a sentence hiding method taught by Furuichi; the modification would involve Barrus applying its menu driven interface techniques to text displayed within a tab of a webpage, and hiding/filtering/snoozing the text as taught by Furuichi. Motivation to do so would be for removing information that the user does not want to know about (See Furuichi [0009]).

As to dependent claim 18, it is rejected under similar rationale as claim 17 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 17 as cited above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. US 20170300183 A1, (hereinafter Barrus) in view of Scofield et al. US 20140302878 A1, (hereinafter Scofield) in view of Furuichi et al. US 20150324959 A1, (hereinafter Furuichi) in view of Kay et al. US 20150220239 A1, (hereinafter Kay).

As to dependent claim 20, Barrus as modified teaches all the limitations of claim 1 as cited above.
Barrus as modified does not teach: wherein the preset operation is an operation set by the user.
Kay teaches: wherein the preset operation is an operation set by the user (See Fig. 4B with [0034] user can use the gui to assign key shortcuts to certain operations/actions of an application).
(See Kay [0003]).

Response to Arguments
Applicant’s amendments have withdrawn the previous 112b rejections.
Applicant’s amendments and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejections cited above.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID LUU/
Examiner, Art Unit 2171

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171